Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claim 1 is objected to because of the following informalities: “wherein a second first of the second lead” is understood to mean “wherein a region of the second lead”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The original disclosure does not teach “wherein a second region of the first lead is spaced apart from the first region of the first lead by a first portion of solder mask, the second region of the first lead being configured to carry a first solder ball with a first height … equal to a height of the radiation transducer,” and “wherein a second region of the second lead is spaced apart from the first region of the second lead by a second portion of solder mask, the second region of the second lead being configured to carry a second solder ball-2-156876826.1Application No. 16/696,742Attorney Docket No. 010829-9052.US04 Client Reference No. 2011-0115.04/US with a second height … equal to the height of the radiation transducer” (claims 1 and 11).

    PNG
    media_image1.png
    484
    922
    media_image1.png
    Greyscale

As shown in fig. 3, for example, of the drawing of the current application lead 136 is not separated by solder mask 140 because solder mask 140 of under lead 136 and is not in lead 136 to divide it into different portions.  Furthermore, “first solder ball with a first height” is understood to mean the vertical dimension of the solder ball is the first height, as supposed to “first solder ball at a first height”, which mean it is being elevated to a first height.  The original disclosure does not teach the solder ball 144 to have the same vertical dimension as transducer 102.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1,2,4-6,11,12,14,15, and 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beeson et al (PG Pub 2009/0140272 A1), Sugiyama (PG pub 2008/0071033 A1), and Fan et al (US Patent 6,982,491 B1).
Regarding claim 1, Beeson teaches a solid-state radiation transducer (SSRT) device, comprising: a radiation transducer including a p-type semiconductor material (112, fig. 23, paragraph [0112]), a p-type contact (114) operably connected to the p-type semiconductor material, an n-type semiconductor material (108, paragraph [0110]), an n-type contact (102) operably connected to the n-type semiconductor material, and an active region (110, paragraph [0111]) between the p-type semiconductor material and the n-type semiconductor material; a transmissive support assembly attached to the radiation transducer, wherein the transmissive support assembly includes a transmissive support member (1302) having a back side, wherein the transmissive support member includes a converter material (phosphor/quantum dots, paragraph [0244]) within a polymeric matrix (polymer, resin, paragraph [0244]), a first lead (2102) at the back side of the transmissive support member, wherein a first region of the first lead is soldered (by soldering, paragraph [0266]) to the p-type contact, and wherein a second region of the first lead is spaced apart from the first region of the first lead by a first portion of solder mask (2302, compare fig. 23 of Beeson to fig. 3 of Applicant’s), and a second lead (2102) at the back side of the transmissive support member, wherein a first region the second lead is soldered (by soldering, paragraph [0266]) to the n-type contact, and wherein a second region of the first lead is spaced apart from the first region of the first lead by a first portion of solder mask (2302, compare fig. 23 of Beeson to fig. 3 of Applicant’s); an underfill material (transparent bonding 2302, paragraph [0267]) between the radiation transducer and the transmissive support assembly, and a system mount (substrate 106) coupled to the radiation transducer, wherein the radiation transducer is between the transmissive support member and the system mount.  
Beeson does not teach the underfill material comprises the polymeric matrix material.
Beeson teaches the underfill material comprises a transparent polymer (paragraph [0267]).  Beeson further teaches the polymeric matrix material (in the support member) to preferably be fluorinated polymer due to its low light absorption (paragraph [0243]).
In the same field of endeavor, Sugiyama teaches a fluorinated polymer to have excellent adhesive properties and transparency, as well as being heat- and moisture-resistant (paragraph [0058]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the underfill material, as well as the polymeric matrix material in the transmissive support member, to comprise the fluorinated polymer, for the benefit of providing a bonding material (i.e. the underfill material) with excellent adhesive properties, and for the benefits of reducing light blocking/absorbing (i.e. transparency), as well as being heat- and moisture-resistant.
Beeson does not teach  “the second region of the first lead being configured to carry a first solder ball with a first height greater than or equal to a height of the radiation transducer” or “the second region of the second lead being configured to carry a second solder ball -2-156876826.1Application No. 16/696,742Attorney Docket No. 010829-9052.US04Client Reference No. 2011-0115.04/USwith a second height greater than or equal to the height of the radiation transducer”.
In the same field of endeavor, Fan teaches the second region of the first electrical interconnect (22, fig. 1) being configured to carry a first solder ball (36) with a first height greater than or equal to a height of the die and the second region of the second electrical interconnect (22) being configured to carry a second solder ball -2-156876826.1Application No. 16/696,742Attorney Docket No. 010829-9052.US04Client Reference No. 2011-0115.04/US(36) with a second height greater than or equal to the height of the die, for the benefit of providing signals/power to the die (column 3, lines 52-54).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to configure the second region of the first lead to carry a first solder ball with a first height greater than or equal to a height of the radiation transducer the second region of the second lead to carry a second solder ball -2-156876826.1Application No. 16/696,742Attorney Docket No. 010829-9052.US04Client Reference No. 2011-0115.04/USwith a second height greater than or equal to the height of the radiation transducer, for the benefit of providing signals/power to the radiation transducer.
Regarding claim 2, Beeson teaches the SSRT device of claim 1, wherein the transmissive support member has a textured side (1402, fig. 14B).  
Regarding claim 4, Beeson teaches the SSRT device of claim 1, wherein the radiation transducer is flip-chip mounted (fig. 23) on the transmissive support assembly.  
Regarding claim 5, Sugiyama teaches the SSRT device of claim 1, wherein the underfill material is substantially optically-transparent (paragraph [0058]).  
Regarding claim 6, Beeson teaches the SSRT device of claim 1, further comprising a first solder connection (soldering that bonds 2102 to 114 and 102, paragraph [0266]) and a second solder connection, wherein: the first solder connection connects the p-type contact to the first lead; the second solder connection connects the n-type contact to the second lead; and an interface between the first solder connection and the first lead is coplanar (fig. 23) with an interface between the second solder connection and the second lead.  
Regarding claim 11, Beeson teaches (see claim 1) a method of making a light-emitting device, the method comprising: flip-chip mounting a light-emitting diode (layers 108/110/112; note: although Beeson teaches 100 to be LED, because an LED is a pn diode that emits light, n layer 108, light emitting layer 110, and p layer 112 alone read on a “light-emitting diode” even without substrate 106) onto a transmissive support assembly, wherein the transmissive support assembly includes a transmissive support member including converter material within a polymeric matrix, and wherein flip-chip mounting the light-emitting diode onto the transmissive support assembly includes disposing an underfill material between the light-emitting diode and the transmissive support assembly, the underfill material comprising the polymeric matrix material, forming a first solder connection directly between a first region of a first lead of the transmissive support member and a p-type contact of the light-emitting diode, wherein a second region of the first lead is spaced apart from the first region of the first lead by a first portion of solder mask, the second region of the first lead being configured to carry a first solder ball with a first height greater than or equal to a height of the light-emitting diode, and forming a second solder connection directly between a first region of a second lead of the transmissive support member and an n-type contact of the light-emitting diode, wherein a second region of the second lead is spaced apart from the first region of the second lead by a second portion of solder mask, the second region of the second lead being configured to carry a second solder ball with a first height greater than or equal to a height of the light-emitting diode; and connecting the light-emitting diode and the transmissive support assembly to a system mount, wherein the light-emitting diode is between the transmissive support assembly and the system mount. 
Fan further teaches connecting the die to a system mount (printed circuit board, not shown, column 3, column 3, lines 54-58) by disposing the first solder ball (36) and the second solder ball (36) between the die and reflowing (column 3, lines 47-52) the first solder ball and the second solder ball, for the known benefit of integrating the die with other elements to increase the overall functionality of the integrated circuit.
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to connect the light-emitting diode and the transmissive support assembly to a system mount by disposing the first solder ball and the second solder ball between the light-emitting diode and the transmissive support assembly and reflowing the first solder ball and the second solder ball, for the known benefit of integrating the light-emitting diode and the transmissive support assembly with other elements to increase the overall functionality of the integrated circuit.
Beeson (fig. 24) in view of Fan teaches “wherein the light-emitting diode is between the transmissive support assembly and the system mount”.
Regarding claim 12, Sugiyama teaches the method of claim 11, wherein the underfill material is substantially optically- transparent (paragraph [0058]).  
Regarding claim 14, Beeson teaches the method of claim 11, further comprising forming the transmissive support member, wherein forming the transmissive support member includes spin coating (paragraph [0244]) a precursor material (quantum dots/resin, paragraph [0244]) onto a substrate (inert substrate, paragraph [0244]).  
Regarding claim 15, Beeson teaches the method of claim 11, further comprising forming the transmissive support member, wherein forming the transmissive support member includes texturing (1402, fig. 14B) a side of the transmissive support member.  
Regarding claim 19, Beeson teaches the SSRT device of claim 1, wherein the first lead is soldered to the p- type contact, and wherein the second lead is soldered to the n-type contact (by soldering, paragraph [0266]).
Beeson does not teach the solder to be an optically-transparent solder.
It would have been obvious to the skilled in the art before the effective filing date of the invention to make the solder an optically-transparent solder, for the known benefit of reducing light blocking/absorbing as light is being extracted upward in fig. 23 of Beeson.

Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beeson et al (PG Pub 2009/0140272 A1), Sugiyama (PG pub 2008/0071033 A1), and Fan et al (US Patent 6,982,491 B1) as applied to claim 1 above, and further in view of Lee et al (PG Pub 2009/0267085 A1).
Regarding claim 3, the previous combination remains as applied in claim 1.
However, the previous combination does not teach at least a portion of a side of the transmissive support member is convex.  
In the same field of endeavor, Lee teaches at least a portion of a side of the transmissive support member is convex (525, fig. 23), for the benefit of directing light in a range of angles (paragraph [0167]).  
Thus, it would have been obvious to the skilled in the art at the time of the invention to make at least a portion of a side of the transmissive support member convex for the benefit of directing light in a range of angles.  

Claims 7, 8 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beeson et al (PG Pub 2009/0140272 A1), Sugiyama (PG pub 2008/0071033 A1), and Fan et al (US Patent 6,982,491 B1) as applied to claims 1 and 11 above, and further in view of Barnett et al (PG Pub 2002/0113244 A1).
Regarding claim 7, the previous combination remains as applied in claim 1.
Beeson further teaches the transmissive support member is a first transmissive support member; the transmissive support assembly includes a second transmissive support member (2302, fig. 23, paragraph [0267]) positioned between the first transmissive support member and the radiation transducer; the first transmissive support member includes a converter material (phosphor, paragraph [0244]).
The previous combination does not teach the second transmissive support member has a refractive index between a refractive index of the radiation transducer and a refractive index of the first transmissive support member.  
In the same field of endeavor, Barnett teaches to form a material that has a refractive index between a refractive index of the radiation transducer (16) and a refractive index of the first transmissive support member (resin lens 18), for the benefit of increasing light output (paragraph [0008]).
Thus, it would have been obvious to the skilled in the art at the time of the invention to make the second transmissive support member to have a refractive index between a refractive index of the radiation transducer and a refractive index of the first transmissive support member, for the benefit of increasing light output.  
Regarding claim 8, Barnett teaches the second transmissive support member has a refractive index from about 1.6 to about 1.9 (1.7, paragraph [0044]).  
Regarding claim 13, Beeson further teaches the method of claim 11, wherein: the transmissive support member is a first transmissive support member;-20-146464517.1Attorney Docket No.: 010829-9052.US04Client Ref. No.: 2011-0115.04/US the transmissive support assembly includes a second transmissive support member (2302, fig. 23, paragraph [0267]); and flip-chip mounting the light-emitting diode onto the transmissive support assembly includes flip-chip mounting the light-emitting diode onto the transmissive support assembly such that the second transmissive support member is positioned between the light-emitting diode and the first transmissive support member (fig. 23).  
Beeson does not teach the second transmissive support member has a refractive index between a refractive index of the light emitting diode and a refractive index of the first transmissive support member.  
In the same field of endeavor, Barnett teaches to form a material that has a refractive index between a refractive index of the radiation transducer (16) and a refractive index of the first transmissive support member (resin lens 18), for the benefit of increasing light output (paragraph [0008]).
Thus, it would have been obvious to the skilled in the art at the time of the invention to make the second transmissive support member to have a refractive index between a refractive index of the radiation transducer and a refractive index of the first transmissive support member, for the benefit of increasing light output.  

Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beeson et al (PG Pub 2009/0140272 A1), Sugiyama (PG pub 2008/0071033 A1), and Fan et al (US Patent 6,982,491 B1) as applied to claim 1 above, and further in view of Panaccione et al (PG Pub 20100038670 A1).
Regarding claim 10, the previous combination remains as applied in claim 1.
The previous combination does not teach the radiation transducer is a photovoltaic cell.  
In the same field of endeavor, Panaccione teaches a radiation transducer is a photovoltaic cell by substituting a photovoltaic cell for an LED (paragraph [0063]), for the known benefit of providing a solar battery.
Thus, it would have been obvious to the skilled in the art at the time of the invention to make the radiation transducer a photovoltaic cell, for the known benefit of providing a solar battery.

Claims 16-18, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beeson et al (PG Pub 2009/0140272 A1), Sugiyama (PG pub 2008/0071033 A1), and Fan et al (US Patent 6,982,491 B1) as applied to claim 11 above, and further in view of Suehiro et al (PG Pub 2010/0209670 A1).
Regarding claim 16, the previous combination remains as applied in claim 11.
Beeson further teaches the method of claim 11, further comprising forming the transmissive support member (1302, fig. 23).
Beeson does not teach forming the transmissive support member includes molding a precursor material.  
In the same field of endeavor, Suehiro teaches forming the transmissive support member (1-2, fig. 1) includes molding (using mold 1-1) a precursor material (1-2), for the benefit of providing a surface that increases light extraction and that can be easily released (paragraph [0031]).  
Thus, it would have been obvious to the skilled in the art at the time of the invention to form the transmissive support member to include molding a precursor material, for the benefit of providing a surface that increases light extraction and that can be easily released.  
Regarding claim 17, Suehiro teaches molding the precursor material includes introducing the precursor material into a mold (1-1, fig. 1) having a textured surface (fig. 1).  
Regarding claim 18, Suehiro teaches molding the precursor material includes introducing the precursor material into a mold (1-1, fig. 1) having a concave surface (fig. 1).
Regarding claim 20, Beeson does not teach the method of claim 16, wherein forming the first solder connection comprises forming a first optically-transparent solder connection and wherein forming the second solder connection comprises forming a second optically-transparent solder connection.
It would have been obvious to the skilled in the art before the effective filing date of the invention to make the first and second solder connections to comprise forming optically-transparent solder connections, for the known benefit of reducing light blocking/absorbing as light is being extracted upward in fig. 23 of Beeson.

Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beeson et al (PG Pub 2009/0140272 A1), Sugiyama (PG pub 2008/0071033 A1), and Fan et al (US Patent 6,982,491 B1) as applied to claim 1 above, and further in view of Lee et al (PG Pub 2009/0267085 A1) and Suehiro et al (PG Pub 2010/0209670 A1).
Regarding claim 9, the previous combination remains as applied in claim 1.
In the same field of endeavor, Lee teaches at least a portion of a side of the transmissive support member is convex (525, fig. 23), for the benefit of directing light in a range of angles (paragraph [0167]).  
Thus, it would have been obvious to the skilled in the art at the time of the invention to make at least a portion of a side of the transmissive support member convex for the benefit of directing light in a range of angles.  
Beeson does not teach the transmissive support member includes a first portion having a first concentration of converter material and a second portion having a second concentration of converter material; and the first concentration of converter material is higher than the second concentration of converter material.  
In the same field of endeavor, Suehiro teaches the transmissive support member includes a first portion (D1, fig. 3) having a first concentration of converter material and a second portion (D2) having a second concentration of converter material; and the first concentration of converter material is higher (paragraph [0024]) than the second concentration of converter material, for the benefit of providing uniform light (paragraph [0024]).  
Thus, it would have been obvious to the skilled in the art at the time of the invention to make the transmissive support member to include a first portion having a first concentration of converter material and a second portion having a second concentration of converter material; and the first concentration of converter material to be higher than the second concentration of converter material, for the benefit of providing uniform light.  
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new reference, Fan et al, teaches the added features.  See rejection above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEIFEI YEUNG LOPEZ whose telephone number is (571)270-1882.  The examiner can normally be reached on M-F: 8am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






FYL
/FEIFEI YEUNG LOPEZ/Primary Examiner, Art Unit 2899